Order entered August 1, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-00987-CV

                             IN RE STAFF CARE, INC., Relator

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-03615

                                          ORDER
       The Court has before it relator’s unopposed motion for leave to file reply to response to

petition for writ of mandamus. The Court GRANTS the motion and ORDERS that any reply be

filed by August 7, 2013.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE